EXHIBIT 16.1 DONOHUE ASSOCIATES 27 BEACH ROAD, SUITE C05A MONMOUTH BEACH, NJ 07750 United States Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington DC20549 File Number:0-30520 To Whom It May Concern: We have read the Item 4.01 of Form 8-K dated as of January 6, 2014, of Global Immune Technologies, Inc., and are in agreement with the statements contain therein concerning our firm. Very truly yours, /s/ DONAHUE ASSOCIATES DONAHUE ASSOCIATES Monmouth Beach, NJ January 6, 2014
